Citation Nr: 1414443	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-36 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for the service-connected psychiatric disorder.  

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to medications taken for service-connected disabilities.  

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to July 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  The documents in this file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's panic disorder has been recharacterized as a psychiatric disorder, and includes all currently diagnosed acquired psychiatric disorders, including, but not limited to a panic disorder, adjustment disorder, dysthymia, and an anxiety disorder.

A claim for a TDIU is part of a claim for an increased rating, where there is an increased rating claim on appeal and the Veteran claims unemployability at least in part due to service-connected disability or disabilities on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has raised such an issue in this case. 

The issues of entitlement to service connection for erectile dysfunction and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  During the entire period covered by this claim, the Veteran's psychiatric disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as anxiety, depression, sleep impairment, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships and frequent panic attacks.

2.  The Veteran is not deficient in most areas due to his service-connected psychiatric disorder.  


CONCLUSION OF LAW

For the entire period covered by this claim, the criteria for a 50 percent disability rating, and not higher, for the service-connected psychiatric disorder are more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9403 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  In a December 2006 pre-adjudication letter, the Veteran was notified of the information and evidence needed to substantiate his claims; the evidence that he was ultimately responsible for obtaining and the types of evidence that VA would obtain on his behalf.  He was informed of how to substantiate a service connection claim; and, that he must show that his service-connected psychiatric disorder has worsened.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, all relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issue has been obtained.  

The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  The Veteran was afforded a VA examination in June 2007 which is adequate because the examiners discussed his medical history, described his service-connected psychiatric disability and associated symptoms in detail, and supported all conclusions with analyses based on objective findings and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his psychiatric disorder has worsened since the date of the examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran asserts that a 50 percent disability rating is warranted for his service-connected psychiatric disorder.  See Veteran's May 2009 statement, p. 2.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21 (2013).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9403 are rated according to the General Rating Formula for Mental Disorders.  

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.   

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The symptoms listed in the rating formula are examples, not an exhaustive list.  Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002) (finding that "any suggestion that the Board was required ... to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation").  However, "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed.Cir.2013).  "The regulation's plain language highlights its symptom-driven nature" and "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 116-17.  In addition to the requisite level of symptomatology, § 4.130 also requires that those symptoms have caused a certain level of "occupational and social impairment."  Id. at 117.  Thus, "if [the symptoms] are of the kind enumerated in the regulation," then the Board must provide "an assessment of whether those symptoms result in occupational and social impairment" to the extent specified in the rating criteria.  Id. at 118.

The Veteran has been assigned a 30 percent rating for psychiatric disorder, but his symptoms more nearly approximate the criteria for a 50 percent rating.  These symptoms, reported at his June 2007 examination, and in statements provided by the Veteran, include panic attacks more than weekly, chronic worry, depression, sleep disturbance that is only controlled with medication, a decrease in mood and motivation, and claimed memory loss, all of which more nearly approximate that of occupational and social impairment with reduced reliability and productivity.   

The criteria for a disability rating in excess of 50 percent are not met or approximated.  The Veteran is not deficient in most areas.  For example, the examiner in June 2007 indicated that the Veteran was fully oriented, his behavior was appropriate, and he was well groomed.  In addition, psychomotor activity was within normal limits, his eye contact was good and his speech was clear and coherent.  The Veteran is able to function independently, despite his depression, and he has never reported impaired impulse control or spatial disorientation.  The Veteran reported that he had suicidal thoughts during service; however, this symptom alone, does not suggest deficiencies in most areas.  Moreover, the Veteran has not reported being suicidal during the pendency of the appeal.  See May 2009 statement, p. 2.  While the Veteran may have difficulty establishing and maintaining effective relationships, he is not shown to have an inability to communicate with his wife.  The Veteran's judgment is not deficient and he is fully independent in his daily activities.  Thus, while the Veteran may have some symptoms that create deficiencies in some areas, the Veteran does not have deficiencies in most areas.  As such, the criteria for a 70 percent rating are not more nearly 38 C.F.R. §§ 4.125-4.130.

The evidence supports the assignment of a 50 percent rating; however, the preponderance of the evidence is against the claim for a rating in excess of 50 percent for the service-connected psychiatric disorder.  As the preponderance of the evidence weighs against the claim for a rating in excess of 50 percent, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

In coming to this conclusion, the Board has considered the frequency, severity, and duration of the Veteran's psychiatric symptoms, and the lack of remissions.  The 50 percent disability rating is assigned based on all the evidence of record that bears on occupational and social impairment (including the Veteran's specific assertion that his psychiatric disorder is 50 percent disabling) rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126.  

Finally, there is no evidence that the manifestations of the Veteran's service-connected psychiatric disorder are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  The Veteran's psychiatric disorder is primarily manifested by chronic worry, frequent panic attacks, sleep disturbance, depression, and difficulty establishing and maintaining effective relationships.  All of these criteria are contemplated in the scheduler criteria relied upon to assign a particular rating under the General Formula for rating psychiatric disabilities.  See 38 C.F.R. § 4.130.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where the signs and symptoms of the Veteran's service-connected psychiatric disorder are addressed by the relevant criteria discussed above.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  There are no additional symptoms of his psychiatric disorder that are not adequately addressed by the rating schedule.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, neither an exceptional nor an unusual disability picture is found, and referral of this case for consideration of an extra-schedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Moreover, the Veteran has specifically stated that he believes his service-connected psychiatric disorder should be rated as 50 percent disabling.  He is certainly competent to report his symptoms and the perceived severity thereof.  

For all the foregoing reasons, the criteria for the assignment of a 50 percent rating, but not higher, for the service-connected psychiatric disorder have been more nearly approximated throughout the entire period covered by this claim, and there are no distinct time periods where the Veteran's symptoms warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

A 50 percent disability rating for the service-connected psychiatric disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran asserts that his erectile dysfunction is secondary to the medications that are prescribed for his service-connected disabilities.  

A VA examiner in July 2007 opined that the Veteran's ED was less likely a result of or caused by his panic disorder.  Two reasons for the opinion were provided:  (1) The Veteran's panic disorder has been ongoing for many years, but the Veteran only recently developed ED; and, (2) The Veteran is over the age of 59.  

The aforementioned opinion is not adequate.  The examiner noted the Veteran's various medications but did not address the Veteran's specific contentions that his prescribed medications contribute to his ED.  Moreover, the Veteran has indicated, and the record shows, that his medications have changed over the years.  Thus, there is certainly the possibility that his current medications cause, or simply aggravate his ED.  

To support his contentions, the Veteran submitted articles from the Internet showing a causal relationship between ED and some of the medications prescribed for service-connected disabilities.  Thus, another opinion is necessary to determine whether this causal relationship, as likely as not, pertains to the Veteran specifically.  

With regard to the Veteran's inferred TDIU claim, this issue has not yet been adjudicated by the RO.  Thus, it would be prejudicial to the Veteran for the Board to address the issue in the first instance.  Moreover, the issue of entitlement to service connection for erectile dysfunction must be resolved prior to addressing the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file any private or VA treatment records pertinent to the claim of service connection for erectile dysfunction.

2.  After all outstanding records are obtained, schedule the Veteran for a VA examination by a physician with appropriate expertise to ascertain whether any ED is due to or aggravated by the medications prescribed for his service-connected disabilities, including but not limited to his hypertension and psychiatric disorder.  The claims files must be reviewed.  The physician should provide an opinion on the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's ED is proximately due to, or aggravated by, the Veteran's service-connected disabilities including, but not limited to the medications prescribed for his service-connected psychiatric disorder and his hypertension.  Stated differently, is the Veteran's ED caused by or made worse as a result of these medications or as a result of the service-connected disabilities themselves?  

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required-the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In this regard, the examiner's attention is directed to the medical literature obtained by the Veteran from the Internet linking ED to some of the medications that the Veteran takes as a result of his service-connected disabilities.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  The record shows that the Veteran is not working and alleges that his service-connected disabilities may prevent him from obtaining gainful employment.  Advise the Veteran of the information and evidence that would substantiate his claim for entitlement to TDIU, including, but not limited to, his last date of employment, work history, employee records, statements from employers and any other corroborating information that would show unemployability.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159.  

4.  After completion of the above development, and if necessary, schedule the Veteran for a VA examination to ascertain his level of functional impairment as a result of his service-connected disabilities for the purposes of establishing entitlement to a TDIU.  The physician should consider the Veteran's functional impairment as if he were employed based on his level of education and work history.  The Veteran's age may not be considered, and the fact that the Veteran may or may not have been retirement eligible at the time he stopped working is also not relevant in determining whether his service-connected disabilities are of such severity that it renders him unable to obtain or maintain gainful employment.  

5.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


